Citation Nr: 0734584	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial increased disability rating for 
status post anterior cruciate ligament repair, with MRI 
evidence of medial meniscus tear, with meniscus fragment, 
displaced medially, of the right knee, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 2003 to February 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In October 2007, the veteran failed to appear, without 
explanation, for a Board hearing.  He has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2007).


FINDING OF FACT

The veteran's right knee disability is manifested by pain on 
motion, with flexion of the right knee not limited to less 
than 30 degrees and no limitation of extension, locking, 
subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5258, 5259, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a November 2004 rating decision, the RO granted service 
connection for status post anterior cruciate ligament repair, 
with MRI evidence of medial meniscus tear, with meniscus 
fragment, displaced medially of the right knee.  An 
evaluation of 20 percent was assigned, effective February 15, 
2004, using Diagnostic Codes 5258-5259 on the basis of a 10 
percent rating for symptomatic removal of semilunar cartilage 
(Diagnostic Code 5259) and an additional 10 percent rating 
for additional limited motion due to pain with repetitive use 
and reported flare-ups with increased symptoms, including 
reduced range of motion.

In his April 2005 Form 9, Substantive Appeal, the veteran 
claimed that he should receive a higher rating for his right 
knee disability because he was not able to flex his knee when 
bending down and did not have any sensation from his right 
knee down to his ankle on examination at the VA Medical 
Center in West Haven.

A June 2006 Memorandum from the Department of the Navy shows 
that the veteran was removed from the Temporary Disability 
Retired List (TDRL) and discharged from the Marine Corps, 
effective June 1, 2006, due to his right knee disability, 
which was determined to be permanent and rated at less than 
30 percent disabling.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2007).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2007).  However, § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).

When a veteran takes issue with the initial rating assigned 
when service connection is granted for a particular 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award and may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Analysis

As noted above, the veteran's service-connected right knee 
disability is currently assigned a 10 percent rating under 
Diagnostic Code 5259 based on evidence of symptomatic removal 
of the semilunar cartilage.  This is the only evaluation 
available under this code.  Thus, a higher rating under 
Diagnostic Code 5259 is not ascertainable.


There are some diagnostic codes for disability of the knee 
and leg that are simply not applicable to the current 
service-connected disability.  As the veteran does not have 
ankylosis (Diagnostic Code 5256), impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263), the related diagnostic codes are not appropriate 
to use in rating this disability.  

There is no medical evidence of recurrent subluxation or 
lateral instability.  The report of the September 2004 VA 
examination specifically notes that there were no episodes of 
dislocation or recurrent subluxation, or of instability or 
giving way.  An April 2005 VA treatment note also 
specifically noted no ligamentous laxity.  An October 2006 
treatment note also specifically notes the absence of laxity.  
Consequently, the Board concludes that a compensable rating 
is not supported using Diagnostic Code 5257.   

The additional 10 percent rating currently in effect has been 
assigned under Diagnostic Code 5258, which is for dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  Therefore, any locking, pain, 
and effusion are part of the current 10 percent rating.  
Furthermore, although the veteran has been given an 
additional 10 percent rating for additional limitation of 
motion during repetitive use and flare-ups, a March 2005 VA 
treatment note indicates that he reported he could walk two 
miles unassisted.  None of the medical records or reports 
shows that he uses any ambulatory devices or corrective 
shoes.  He has no functional limitation on standing or 
walking and there are no restrictions on his activities of 
daily living.  He is employed as a stock clerk, as noted in 
the March 2005 treatment note.  He performs such activities 
as playing basketball, as noted in an April 2005 treatment 
note, although he has now been discouraged from participating 
in sports such as basketball and running, which are "hard on 
the knee" and encouraged to engage in sports, such as 
swimming, that do not stress the joint .  The range of motion 
of the leg has been recorded as flexion to 130 degrees, with 
pain at 90 degrees, and full extension to 0 degrees on VA 
examination in September 2004.  A September 2004 VA treatment 
note records motion from 0 degrees to 110 degrees with mild 
discomfort with attempted flexion past 110 degrees.  A 
treatment note in March 2005 indicates that the veteran 
complained of a tearing-type of right knee pain, which was at 
a level of 5/10, when he flexed the knee to greater than 30 
degrees, and he exhibited tenderness with crepitus when he 
flexed the knee to 30 degrees.  In October 2006, however, 
range of motion was intact, with discomfort at full 
extension.  Therefore, in the Board's judgment, even when all 
pertinent disability factors are considered, there is no 
appropriate basis for concluding that limitation of flexion 
more nearly approximates limitation to 15 degrees than 30 
degrees, or that extension is limited in any way.  
Accordingly, a schedular rating in excess of 20 percent under 
Diagnostic Codes 5260 or 5261 is not in order.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the right knee.  
Although the veteran reported numbness related to his knee, 
no numbness or tingling was noted in March 2005.  In 
addition, the doctrine of reasonable doubt is also 
inapplicable to this claim because the preponderance of the 
evidence is against the claim.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in July 2004, prior to the initial 
adjudication of the claim, the veteran was provided with the 
notice required, to include notice that he submit any 
pertinent evidence in his possession.  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in March 2006.  

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. 

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded an appropriate VA examination.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

An initial rating in excess of 20 percent for status post 
anterior cruciate ligament repair, with MRI evidence of 
medial meniscus tear, with meniscus fragment, displaced 
medially of the right knee is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


